Exhibit 10.2

Execution Version

REGISTRATION RIGHTS AGREEMENT

BY AND BETWEEN

REGENCY ENERGY PARTNERS LP

AND

ETE COMMON HOLDINGS, LLC



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of June 4, 2014, by and between REGENCY ENERGY PARTNERS LP, a Delaware
limited partnership (“Regency”) and ETE COMMON HOLDINGS, LLC, a Delaware limited
liability company (“ETE Common Holdings”).

This Agreement is made in connection with this issuance of the Common Units (as
defined below) to ETE Common Holdings pursuant to that certain Common Unit
Purchase Agreement dated as of even date herewith (the “Purchase Agreement”) by
and between ETE Common Holdings and Regency.

In consideration of the mutual covenants and agreements set forth herein and for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by each party hereto, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. The terms set forth below are used herein as so
defined:

“Commission” means the U.S. Securities and Exchange Commission.

“Common Units” means 14,398,848 common units representing limited partner
interests in Regency issued to ETE Common Holdings pursuant to the Purchase
Agreement.

“Effectiveness Period” has the meaning specified therefor in Section 2.01(a).

“ETE Common Holdings” has the meaning specified therefor in the preamble of this
Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Holder” means the record holder of any Registrable Securities.

“Losses” has the meaning specified therefor in Section 2.07(a).

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book running lead manager of such Underwritten Offering.

“Purchase Agreement” has the meaning specified therefor in the preamble of this
Agreement.

“Regency” has the meaning specified therefor in the preamble of this Agreement.

“Registrable Securities” means the Common Units until such time as such
securities cease to be Registrable Securities pursuant to Section 1.02.

 

1



--------------------------------------------------------------------------------

“Registration Expenses” means all expenses incident to Regency’s performance
under or in compliance with this Agreement to effect the registration of
Registrable Securities in a Shelf Registration, and the disposition of such
securities, including, without limitation, all registration, filing, securities
exchange listing and NYSE fees, all registration, filing, qualification and
other fees and expenses of complying with securities or blue sky laws, fees of
the Financial Industry Regulatory Authority, transfer taxes and fees of transfer
agents and registrars, all word processing, duplicating and printing expenses,
the fees and disbursements of counsel and independent public accountants for
Regency, including the expenses of any special audits or “comfort letters”
required by or incident to such performance and compliance.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Expenses” means all underwriting fees, discounts and selling
commissions allocable to the sale of the Registrable Securities.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Shelf Registration Statement.

“Shelf Registration” has the meaning specified therefor in Section 2.01(a).

“Shelf Registration Statement” has the meaning specified therefor in Section
2.01(a).

“Underwritten Offering” means an offering (including an offering pursuant to a
Shelf Registration Statement) in which Common Units are sold to an underwriter
on a firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security when (a) a registration statement covering such Registrable
Security has been declared effective by the Commission and such Registrable
Security has been sold or disposed of pursuant to such effective registration
statement; (b) such Registrable Security has been disposed of pursuant to any
section of Rule 144 under the Securities Act (or any successor rule or
regulation to Rule 144); (c) such Registrable Security is held by Regency or one
of its subsidiaries; or (d) such Registrable Security is eligible for resale
(without restriction, including but not limited to, volume limitations) under
Rule 144 under the Securities Act (or any similar provisions then in force under
the Securities Act) under the Securities Act.

ARTICLE II

REGISTRATION RIGHTS

Section 2.01 Shelf Registration.

(a) Shelf Registration. At the option and upon the request of the holders of a
majority of the Common Units, Regency shall prepare and file a registration
statement under the Securities Act to permit the public resale of the
Registrable Securities from time to time as permitted by Rule 415 (or any
similar provision then in force) of the Securities Act (the “Shelf Registration
Statement”). Regency shall use its reasonable best efforts to file the Shelf

 

2



--------------------------------------------------------------------------------

Registration Statement within 45 days of any such request and cause it to be
effective as soon as reasonably practicable thereafter (the “Shelf
Registration”); provided, however, that Regency shall not be required to effect
more than three registrations pursuant to this Section 2.01(a). The Shelf
Registration Statement filed pursuant to this Section 2.01(a) shall be on such
appropriate registration form of the Commission as shall be selected by Regency;
provided, however, that if a prospectus supplement will be used in connection
with the marketing of an Underwritten Offering from the Shelf Registration
Statement and the Managing Underwriter at any time shall notify ETE Common
Holdings in writing that, in the sole judgment of such Managing Underwriter,
inclusion of detailed information to be used in such prospectus supplement is of
material importance to the success of the Underwritten Offering of such
Registrable Securities, Regency shall use its reasonable best efforts to include
such information in such a prospectus supplement. Regency will cause the Shelf
Registration Statement filed pursuant to this Section 2.01(a) to be continuously
effective under the Securities Act until all Registrable Securities covered by
the Shelf Registration Statement have been distributed in the manner set forth
and as contemplated in the Shelf Registration Statement or there are no longer
any Registrable Securities outstanding (the “Effectiveness Period”). The Shelf
Registration Statement, when declared effective (including the documents
incorporated therein by reference), will comply as to form with all applicable
requirements of the Securities Act and the Exchange Act and will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading. If
Regency determines in good faith that the requested registration pursuant to
this Section 2.01(a) would be materially detrimental to Regency because such
registration would (i) materially interfere with a significant acquisition,
reorganization or other similar transaction involving Regency, (ii) require
premature disclosure of material information that Regency has a bona fide
business purpose for preserving as confidential or (iii) render Regency unable
to comply with requirements under applicable securities laws, then Regency shall
have the right to postpone such requested registration for a period of not more
than three months after receipt of ETE Common Holdings’ request, such right
pursuant to this Section 2.01(a) not to be utilized more than twice in any
twelve-month period.

(b) Delay Rights. Notwithstanding anything to the contrary contained herein,
Regency may, upon written notice to any Selling Holder whose Registrable
Securities are included in a Shelf Registration Statement, suspend such Selling
Holder’s use of any prospectus which is a part of such Shelf Registration
Statement (in which event the Selling Holder shall discontinue sales of the
Registrable Securities pursuant to such Shelf Registration Statement) if Regency
(i) is pursuing a financing, acquisition, merger, reorganization, disposition or
other similar transaction and determines in good faith that its ability to
pursue or consummate such a transaction would be materially adversely affected
by any required disclosure of such transaction in the Shelf Registration
Statement or (ii) has experienced some other material non-public event the
disclosure of which at such time, in the good faith determination of Regency
would materially and adversely affect Regency. Upon disclosure of such
information or the termination of the condition described above, Regency shall
promptly (x) provide prompt notice to such Selling Holders, (y) terminate any
suspension of sales it has put into effect and (z) take such other actions to
permit sales of Registrable Securities pursuant to such Shelf Registration
Statement as contemplated in this Agreement.

 

3



--------------------------------------------------------------------------------

Section 2.02 Underwritten Offering. In the event that the Selling Holders
holding a majority of the Common Units elect to dispose of Registrable
Securities under the Shelf Registration Statement pursuant to an Underwritten
Offering, Regency shall enter into an underwriting agreement in customary form
with the Managing Underwriter and other underwriters, which shall include, among
other provisions, indemnities to the effect and to the extent provided in
Section 2.07, and shall take all such other reasonable actions as are requested
by the Managing Underwriter in order to expedite or facilitate the registration
and disposition of the Registrable Securities. In connection with any
Underwritten Offering under this Agreement, Regency shall be entitled to select
the Managing Underwriter or Underwriters, subject to the consent of ETE Common
Holdings not to be unreasonably withheld. No Selling Holder may participate in
such Underwritten Offering unless such Selling Holder agrees to sell its
Registrable Securities on the basis provided in such underwriting agreement and
completes and executes all questionnaires, powers of attorney, indemnities and
other documents reasonably required under the terms of such underwriting
agreement. Each Selling Holder may, at its option, require that any or all of
the representations and warranties by, and the other agreements on the part of,
Regency to and for the benefit of such underwriters also be made to and for such
Selling Holder’s benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations. No Selling Holder shall be required to
make any representations or warranties to or agreements with Regency other than
representations, warranties or agreements regarding such Selling Holder and its
ownership of the securities being registered on its behalf and its intended
method of distribution and any other representation required by law. If any
Selling Holder disapproves of the terms of an underwriting, such Selling Holder
may elect to withdraw therefrom by notice to Regency and the Managing
Underwriter; provided, however, that such withdrawal must be made up to and
including the time of pricing of such offering to be effective. No such
withdrawal or abandonment shall affect Regency’s obligation to pay Registration
Expenses.

Section 2.03 Registration Procedures. In connection with its obligations
contained in Section 2.01, Regency will, as expeditiously as possible:

(a) prepare and file with the Commission such amendments and supplements to the
Shelf Registration Statement and the prospectus used in connection therewith as
may be necessary to keep the Shelf Registration Statement effective for the
Effectiveness Period and as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of all securities covered by
the Shelf Registration Statement;

(b) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Shelf Registration Statement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including furnishing or making available
exhibits and each document incorporated by reference therein to the extent then
required by the rules and regulations of the Commission), and provide each such
Selling Holder the opportunity to object to any information pertaining to such
Selling Holder and its plan of distribution that is contained therein and make
the corrections reasonably requested by such Selling Holder with respect to such
information prior to filing the Shelf Registration Statement or supplement or
amendment thereto, and (ii) such number of copies of the Shelf Registration
Statement and the prospectus included therein and any supplements and amendments
thereto as such Persons may reasonably request in order to facilitate the public
sale or other disposition of the Registrable Securities covered by such Shelf
Registration Statement;

 

4



--------------------------------------------------------------------------------

(c) if applicable, use its reasonable best efforts to register or qualify the
Registrable Securities covered by the Shelf Registration Statement under the
securities or blue sky laws of such jurisdictions as the Selling Holders or, in
the case of an Underwritten Offering, the Managing Underwriter, shall reasonably
request; provided that neither Regency nor any of its affiliates will be
required to qualify generally to transact business in any jurisdiction where it
is not then required to so qualify or to take any action which would subject it
to general service of process in any such jurisdiction where it is not then so
subject;

(d) promptly notify each Selling Holder and each underwriter, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of (i) the filing of the Shelf Registration Statement or any prospectus or
prospectus supplement to be used in connection therewith, or any amendment or
supplement thereto, and, with respect to such Shelf Registration Statement, when
the same has become effective; and (ii) any written comments from the Commission
with respect to any filing referred to in clause (i) and any written request by
the Commission for amendments or supplements to the Shelf Registration Statement
or any prospectus or prospectus supplement thereto;

(e) immediately notify each Selling Holder and each underwriter, at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of (i) the happening of any event as a result of which the
prospectus or prospectus supplement contained in the Shelf Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading, in the light of the circumstances
then existing; (ii) the issuance or threat of issuance by the Commission of any
stop order suspending the effectiveness of the Shelf Registration Statement, or
the initiation of any proceedings for that purpose; or (iii) the receipt by
Regency of any notification with respect to the suspension of the qualification
of any Registrable Securities for sale under the applicable securities or blue
sky laws of any jurisdiction. Following the provision of such notice, Regency
agrees to as promptly as practicable amend or supplement the prospectus or
prospectus supplement or take other appropriate action so that the prospectus or
prospectus supplement does not include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading, in the light of the circumstances then
existing, and to take such other action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;

(f) furnish to each Selling Holder copies of any and all transmittal letters or
other correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

(g) in the case of an Underwritten Offering, furnish upon request and addressed
to the underwriters and to the Selling Holders, (i) an opinion of counsel for
Regency, dated the effective date of the closing under the underwriting
agreement, and (ii) a “comfort letter”, dated the date of the underwriting
agreement with respect to such Underwritten Offering and a letter of like kind
dated the date of the closing under the underwriting agreement, in each case,
signed by the independent public accountants who have certified Regency’s
financial statements included or incorporated by reference into the applicable
Shelf Registration Statement, and each of the opinion and the “comfort letter”
shall be in customary form and covering substantially the same matters

 

5



--------------------------------------------------------------------------------

with respect to such Shelf Registration Statement (and the prospectus and any
prospectus supplement included therein) and as are customarily covered in
opinions of issuer’s counsel and in accountants’ letters delivered to the
underwriters in Underwritten Offerings of securities, and such other matters as
such underwriters may reasonably request;

(h) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission, and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least 12 months, but not more than 18 months, beginning with the
first full calendar month after the effective date of such Shelf Registration
Statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 promulgated thereunder;

(i) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Regency personnel
as is reasonable and customary to enable such parties to establish a due
diligence defense under the Securities Act; provided that Regency need not
disclose any information to any such representative unless and until such
representative has entered into a confidentiality agreement with Regency;

(j) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by Regency are then listed;

(k) use its reasonable best efforts to cause the Registrable Securities to be
registered with or approved by such other governmental agencies or authorities
as may be necessary by virtue of the business and operations of Regency to
enable the Selling Holders to consummate the disposition of such Registrable
Securities;

(l) provide a transfer agent and registrar for all Registrable Securities
covered by such Shelf Registration Statement not later than the effective date
of such Shelf Registration Statement; and

(m) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any,
including participation in “roadshows,” as are reasonably required in order to
expedite or facilitate the disposition of such Registrable Securities.

Each Selling Holder, upon receipt of notice from Regency of the happening of any
event of the kind described in subsection (e) of this Section 2.03, shall
forthwith discontinue disposition of the Registrable Securities until such
Selling Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (e) of this Section 2.03 or until it is advised in
writing by Regency that the use of the prospectus may be resumed, and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by Regency, such Selling Holder
will, or will request the managing underwriter or underwriters, if any, to
deliver to Regency (at Regency’s expense) all copies in their possession or
control, other than permanent file copies then in such Selling Holder’s
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice.

 

6



--------------------------------------------------------------------------------

Section 2.04 Cooperation by Holders. Regency shall have no obligation to include
in the Shelf Registration Statement Common Units of a Holder who has failed to
timely furnish such information which, in the opinion of counsel to Regency, is
reasonably required in order for the Shelf Registration Statement or any
prospectus or prospectus supplement thereto, as applicable, to comply with the
Securities Act.

Section 2.05 Restrictions on Public Sale by Holders of Registrable Securities.
Each Holder of Registrable Securities who is included in the Shelf Registration
Statement agrees not to effect any sale or distribution of the Registrable
Securities during the lock-up period contained in a prospectus supplement filed
with the Commission with respect to the pricing of an Underwritten Offering,
provided that (i) Regency gives written notice to such Holder of the date of the
commencement and termination of such period with respect to any such
Underwritten Offering and (ii) the duration of the foregoing restrictions shall
be no longer than the duration of the shortest restriction generally imposed by
the underwriters on Regency or on the officers or directors or any other
unitholder of Regency on whom a restriction is imposed.

Section 2.06 Expenses. Except as otherwise provided in Section 2.07, Regency
shall not be responsible for legal fees incurred by Holders in connection with
the exercise of such Holders’ rights hereunder. In addition, Regency shall not
be responsible for any Selling Expenses. Regency will pay all Registration
Expenses in connection with any Shelf Registration Statement filed pursuant to
Section 2.01(a), whether or not the Shelf Registration Statement becomes
effective or any sale is made pursuant to the Shelf Registration Statement. Each
Selling Holder shall pay all Selling Expenses in connection with any sale of its
Registrable Securities hereunder.

Section 2.07 Indemnification.

(a) By Regency. In the event of a registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, Regency will indemnify and
hold harmless each Selling Holder thereunder, its directors and officers and
each underwriter pursuant to the applicable underwriting agreement with such
underwriter and each Person, if any, who controls such Selling Holder or
underwriter within the meaning of the Securities Act and the Exchange Act,
against any losses, claims, damages, expenses or liabilities (including
reasonable attorneys’ fees and expenses) (collectively, “Losses”), joint or
several, to which such Selling Holder or underwriter or controlling Person may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such Losses (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in the Shelf Registration
Statement, any preliminary prospectus or final prospectus contained therein, or
any amendment or supplement thereof, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading, and will reimburse each such Selling Holder, its directors and
officers, each such underwriter and each such controlling Person for any legal
or other expenses reasonably incurred by them in connection with investigating
or defending any such Loss or actions or proceedings; provided, however, that
Regency will not be liable in any such case if and to the extent that any such
Loss arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by such Selling Holder, such underwriter or such controlling Person in

 

7



--------------------------------------------------------------------------------

writing specifically for use in the Shelf Registration Statement or any
prospectus contained therein or any amendment or supplement thereof. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Selling Holder or any such director, officer or
controlling Person, and shall survive the transfer of such securities by such
Selling Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and jointly to
indemnify and hold harmless Regency, its directors and officers, and each
Person, if any, who controls Regency within the meaning of the Securities Act or
of the Exchange Act to the same extent as the foregoing indemnity from Regency
to the Selling Holders, but only with respect to information regarding such
Selling Holder furnished in writing by or on behalf of such Selling Holder
expressly for inclusion in the Shelf Registration Statement or any prospectus
contained therein or any amendment or supplement thereof relating to the
Registrable Securities; provided, however, that the liability of each Selling
Holder shall not be greater in amount than the dollar amount of the proceeds
(net of any Selling Expenses) received by such Selling Holder from the sale of
the Registrable Securities giving rise to such indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party other than under this Section 2.07. The indemnifying party
shall be entitled to participate in and, to the extent it shall wish, to assume
and undertake the defense thereof with counsel reasonably satisfactory to such
indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.07 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense
and employ counsel or (ii) if the defendants in any such action include both the
indemnified party and the indemnifying party and counsel to the indemnified
party shall have concluded that there may be reasonable defenses available to
the indemnified party that are different from or additional to those available
to the indemnifying party, or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, then the indemnified party shall have the right to select a separate
counsel and to assume such legal defense and otherwise to participate in the
defense of such action, with the reasonable expenses and fees of one such
separate counsel (firm) and other reasonable expenses related to such
participation to be reimbursed by the indemnifying party as incurred.
Notwithstanding any other provision of this Agreement, no indemnified party
shall settle any action brought against it with respect to which it is entitled
to indemnification hereunder without the consent of the indemnifying party,
unless the settlement thereof imposes no liability or obligation on, and
includes a complete and unconditional release from all liability of, the
indemnifying party.

(d) Contribution. If the indemnification provided for in this Section 2.07 is
held by a court or government agency of competent jurisdiction to be unavailable
to Regency or any Selling Holder or is insufficient to hold it harmless in
respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount

 

8



--------------------------------------------------------------------------------

paid or payable by such indemnified party as a result of such Losses as between
Regency on the one hand and such Selling Holder on the other hand, in such
proportion as is appropriate to reflect the relative fault of Regency on the one
hand and of such Selling Holder on the other in connection with the statements
or omissions which resulted in such Losses, as well as any other relevant
equitable considerations; provided, however, that in no event shall such Selling
Holder be required to contribute an aggregate amount in excess of the dollar
amount of proceeds (net of Selling Expenses) received by such Selling Holder
from the sale of Registrable Securities giving rise to such indemnification. The
relative fault of Regency on the one hand and each Selling Holder on the other
hand shall be determined by reference to, among other things, whether the untrue
or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the first sentence of this
paragraph. The amount paid by an indemnified party as a result of the Losses
referred to in the first sentence of this paragraph shall be deemed to include
any legal and other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any Loss which is the subject of this
paragraph. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who is not guilty of such fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.07 shall be in
addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.08 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, Regency agrees to use
its reasonable best efforts to:

(a) Make and keep public information regarding Regency available, as those terms
are understood and defined in Rule 144 under the Securities Act, at all times
from and after the date hereof;

(b) File with the Commission in a timely manner all reports and other documents
required of Regency under the Securities Act and the Exchange Act at all times
from and after the date hereof; and

(c) So long as a Holder owns any Registrable Securities, furnish to such Holder
forthwith upon request a copy of the most recent annual or quarterly report of
Regency, and such other reports and documents so filed as such Holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing such Holder to sell any such securities without
registration.

Section 2.09 Transfer or Assignment of Registration Rights. The rights to cause
Regency to include Registrable Securities in a Shelf Registration Statement may
be transferred or assigned by ETE Common Holdings to one or more transferee(s)
or assignee(s) of such Registrable

 

9



--------------------------------------------------------------------------------

Securities; provided that (a) such transferee or assignee receives at least 20%
of the Common Units covered by this Agreement, (b) Regency is given written
notice prior to any said transfer or assignment, stating the name and address of
each such transferee and identifying the securities with respect to which such
registration rights are being transferred or assigned, and (c) each such
transferee or assignee assumes in writing responsibility for its portion of the
obligations of ETE Common Holdings under this Agreement.

Section 2.10 Section 2.10 Information by Holder. Any Holder or Holders of
Registrable Securities included in any Shelf Registration Statement shall
promptly furnish to Regency such information regarding such Holder or Holders
and the distribution proposed by such Holder or Holders as Regency may
reasonably request and as shall be required in connection with any registration,
qualification or compliance referred to herein.

ARTICLE III

MISCELLANEOUS

Section 3.01 Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by facsimile, courier service or
personal delivery:

if to Regency to:

Regency Energy Partners LP

2001 Bryan Street, Suite 3700

Dallas, Texas 75201

  Facsimile:    (214) 750-1749   Attention:    Todd Carpenter   Email:   
todd.carpenter@regencygas.com

with copies to:

Baker Botts L.L.P.

2001 Ross Avenue

Dallas, Texas 75201

  Facsimile:    (214) 661-4954   Attention:   

Neel Lemon

A.J. Ericksen

  Email:   

neel.lemon@bakerbotts.com

aj.ericksen@bakerbotts.com

if to ETE Common Holdings to:

ETE Common Holdings, LLC

3738 Oak Lawn Avenue

Dallas, Texas 75219

  Facsimile:    (214) 981-0701   Attention:    General Counsel

 

10



--------------------------------------------------------------------------------

with copies to:

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, Texas 77002

  Facsimile:    (713) 546-5401   Attention:    William N. Finnegan   Email:   
bill.finnegan@lw.com

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by any other means.

Section 3.02 Successor and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties, including
subsequent Holders of Registrable Securities to the extent permitted herein.

Section 3.03 Assignment of Rights. All or any portion of the rights and
obligations of ETE Common Holdings under this Agreement may be transferred or
assigned by ETE Common Holdings only in accordance with Section 2.09.

Section 3.04 Recapitalization, Exchanges, etc. Affecting the Common Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of Regency or any successor or assign of
Regency (whether by merger, consolidation, sale of assets or otherwise) which
may be issued in respect of, in exchange for or in substitution of, the
Registrable Securities, and shall be appropriately adjusted for combinations,
recapitalizations and the like occurring after the date of this Agreement.

Section 3.05 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.

Section 3.06 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

Section 3.07 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

11



--------------------------------------------------------------------------------

Section 3.08 Governing Law. This Agreement will be construed in accordance with
and governed by the laws of the State of Delaware without regard to principles
of conflicts of laws.

Section 3.09 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

Section 3.10 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by Regency set forth herein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

Section 3.11 Amendment. This Agreement may be amended only by means of a written
amendment signed by Regency and the Holders of a majority of the then
outstanding Registrable Securities; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder.

Section 3.12 No Presumption. In the event any claim is made by a party relating
to any conflict, omission, or ambiguity in this Agreement, no presumption or
burden of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.

[Signature page follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

REGENCY ENERGY PARTNERS LP By:   Regency GP LP, its general partner     By:
Regency GP LLC, its general partner By:   /s/ Thomas E. Long  

 

  Thomas E. Long   Executive Vice President and Chief Financial Officer ETE
COMMON HOLDINGS, LLC By:     /s/ John W. McReynolds  

 

  John W. McReynolds   President and Chief Financial Officer

Signature Page to

Registration Rights Agreement